On Petition for Rehearing.

Since the foregoing was written the original opinion has been modified in a respect with which, under the pleadings, I do not agree. As above stated, questions were discussed and determined in the original opinion which were not involved. In this respect the modified opinion is open to the same objections. The sole purpose of the case was to perpetuate the contracts theretofore entered into1 between the company and plaintiffs. The fact that the latter prayed for general relief did not entitle them to any further or different relief than that to which the action they instituted entitled them. This, according to the complaint, was, whether or not they were entitled to have their contracts perpetuated. In the modified opinion, it is still said that plaintiffs, by the averments of their *595complaint, are entitled to a service on the same terms, and of the same quality, enjoyed by others similarly situated. This, I submit, is entirely without the issues tendered by their complaint. The cause of action originally set up by plaintiffs was based exclusively on their contracts. If, upon the complaint as it now stands unamended, they are granted the relief which the court now says they may be, if supported by competent proof, then the cause of action upon which such relief would be granted is entirely different from that pleaded. A case entitling them to such m’ief can only be made by amending their complaint so as to oermit a new cause of action which would require a consideration of questions of both law and fact, entirely different from the one originally pleaded. It i« settled bevond controversy, that an amendment to a complaint will not be allowed when its effect is to substitute for the original cause of action a new and different one. The court having decided that the plaintiffs were not entitled to the relief given on the case as made by their complaint and evidence, and it appearing, in my judgment, that the other auestions discussed a.nd determined, can onlv be oresented bv an amendment. which will state a new and different cause of action from that originally nleaded. the cause should be remanded with directions to dismiss.
Decided July 3, A. D. 1911.
Rehearing denied Tannery 13, A. D. 1913.